BARNARD, P. J.
This is an application for a writ of habeas corpus.  With the exception of the name of the petitioner, the essential facts herein are identical with those appearing in the case of In re Salas, ante, p. 98 [38 Pac. (2d) 806], this day decided. For the reasons therein given, a similar order should be entered herein.
The writ is discharged and the petitioner remanded.
Marks, J., and Jennings, J., concurred.
A petition for a rehearing of this cause was denied by the District Court of Appeal on December 27, 1934.